Citation Nr: 0934437	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation beyond 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from November 
1990 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In June 2009, the Veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claim.  A complete transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran seeks a higher initial rating for PTSD.  The 
record reflects that the Veteran reported during his hearing 
before the undersigned in June 2009 having treatment from a 
private clinician for his PTSD, Dr. Bl.  Records from that 
physician have not been requested by VA.  When VA is put on 
notice of the existence of private medical records, VA must 
attempt to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  He also 
testified that he had been treated in Tuskegee by Dr. Bo., a 
psychiatrist.  Complete information regarding this treatment 
was not provided.  

Additionally the record shows that the Veteran has been 
awarded benefits from the Social Security Administration 
(SSA).  While he has indicated that he received this award 
after an injury in 1997, he has also stated that he has been 
unable to work due to his PTSD since 1996.  Medical and 
adjudicative records from SSA are not in the file.  When the 
record suggests that SSA records may be relevant to 
substantiating a claim before VA, there is a duty to assist 
by requesting those records.  See 38 U.S.C.A. § 5103A, 5106 
(West 2002 & Supp. 2009); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Further, the Veteran underwent a VA examination in June 2008.  
At that time the examiner assigned a GAF of 71.  She also 
stated that there had been no group or individual therapy but 
went on to report that the effectiveness of therapy was fair.  
The examiner also suggested that the Veteran's anger and 
alleged memory problems could be the result of an accident as 
opposed to his PTSD.  The examiner reported that the Veteran 
had no suicidal thoughts; however in April 2008, he was 
treated by VA for being suicidal.  The Board notes that the 
GAF score of 71 assigned by the examiner differs 
substantially from the GAF scores in the record.  (See VA 
examination of September 2004 which shows a GAF of 43, VA 
outpatient records of November 2004 and February 2005 show 
GAF of 55; October 2006 and April 2008 shows GAF of 50).  The 
examiner stated that the Veteran was exaggerating his 
symptoms.  The Veteran and his wife, who is a doctor's 
assistant, questioned the adequacy of the June 2008 VA 
examination and the finding of malingering by that examiner.  
The Board finds that another VA examination should be 
conducted to evaluate the Veteran's disorder. 

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  



Accordingly, the case is REMANDED for the following action:

1.  VA should ask the Veteran to identify 
all private health care providers who 
have treated him for his PTSD as well as 
any recent VA treatment he has received.  
Complete names and addresses should be 
provided along with the dates of 
treatment.  Of particular interest are 
records from Dr. Bl., and complete 
information regarding the treatment at 
Tuskegee by Dr. Bo., as noted above.  VA 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran.

2.  VA should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim. 

3.  To the extent there is an attempt to 
obtain records that is unsuccessful; the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given an opportunity to submit 
the sought-after records.

4.  Schedule the Veteran for a VA 
psychiatric examination by a physician 
who has not previously examined him in 
order to ascertain the current level of 
severity of his service-connected PTSD.  
The claims folder must be reviewed in 
conjunction with the examination, and a 
notation to the effect that this record 
review took place should be included in 
the report.  

The examiner is requested to determine 
all current manifestations associated 
with the Veteran's service-connected PTSD 
and to comment on their severity; and 
specifically address the degree of social 
and occupational impairment caused by the 
Veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  A complete 
rationale for all opinions expressed must 
be provided. 

5.  Thereafter, re-adjudicate the claim 
for a higher rating for PTSD.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




